Appeal by the defendant from a judgment of the Supreme Court, Queens County (Finnegan, J.), rendered May 14, 1998, convicting him of criminal possession of a controlled substance in the second degree and criminally using drug paraphernalia in the second degree, *511upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, without a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The issue the defendant raises on appeal concerning the stop of a livery cab is unpreserved for appellate review (see, CPL 470.05 [2]; see also, People v Kendrick, 256 AD2d 420; People v Gaston, 239 AD2d 356; People v Udzinski, 146 AD2d 245). The defendant did not have standing to challenge the search of the livery cab because he was not charged with constructive possession of drugs pursuant to Penal Law § 220.25 (1). Since the police officer could see into the bag containing the cocaine and the razor blades from his lawful vantage point outside of the livery cab, the seizure of those items without a warrant was proper (see, Texas v Brown, 460 US 730; People v Robinson, 74 NY2d 773; see also, California v Carney, 471 US 386; People v Galak, 81 NY2d 463). Goldstein, J. P., McGinity, Schmidt and Smith, JJ., concur.